Citation Nr: 1716384	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service connected right knee disability. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active naval service from February 1990 to April 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously before the Board in December 2015, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board acknowledges that the issues of entitlement to service connection for a left hip disability, of whether a right knee rating reduction was proper, of entitlement to an increased rating for a right knee disability, of entitlement to special monthly pension, and of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) were remanded by the Board in August 2015 for additional development.  The Board's review of the claims file indicates that those issues have not been recertified to the Board as the Agency of Original Jurisdiction is still undertaking the Board's remand directives.  Therefore, the Board will not accept jurisdiction over those issues at this time, but they will be the subject of a subsequent Board decision if otherwise in order.  


REMAND

The Board finds that additional development is required before the claim currently on appeal is decided.

In the December 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his back disability, to include whether it was caused or chronically worsened by a service-connected disability.  A review of the record shows that the Veteran was afforded the directed examination in February 2016.  At that time, the examiner diagnosed degenerative arthritis of the spine.  The examiner opined that it was less likely as not that the Veteran's back disability was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that there was no evidence of a back problem documented in the service treatment records (STRs) and the Veteran himself reported that his back disability did not have its onset until approximately 5 years ago, some 20 years following his separation from active service.  The examiner also opined that it was less likely as not that the Veteran's back disability was proximately due to or the result a service-connected disability.  In this regard, the examiner noted that the Veteran has had knee problems for over 20 years and his back problems just started five years ago.  The examiner noted that in the years since his separation, the Veteran worked in security and as a result, his back disability was not concurrent with his knee disabilities.  Additionally, the examiner noted that the Veteran's back disability was shown to be moderate, which was consistent with his age and his body mass index (BMI). 

The Board finds that the February 2016 VA examination and opinion are incomplete.  In this regard, the examiner failed to address whether the Veteran's service-connected knee disabilities, including altered gait and/or body mechanics resulting from such, aggravated the Veteran's back disability.  As the opinion is incomplete, it is not adequate to serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the December 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his back disability, to include whether it was caused or chronically worsened by a service-connected disability.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private medical records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner who has not previously examined him to determine the nature and etiology of his back disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's back disability was caused or chronically worsened by a service-connected disability, to include any altered gait and/or body mechanics resulting from such. 

The rationale for all opinions expressed must be provided. 

3. Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) (2016).




